CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT, dated as of this 12th day of May 2008 (the “Effective
Date”), is between Document Security Systems, Inc. (the “Company”) and Peter
Ettinger (“Consultant”).
 
R E C I T A L S:
 
WHEREAS, the Company has agreed to retain Consultant to provide professional and
advisory services and consultation as more fully described below, and Consultant
is willing to provide such services on the terms and for the consideration set
out below.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is hereby agreed as follows:
 
SECTION 1. Appointment. The Company hereby appoints Consultant and Consultant
hereby agrees to serve the Company in the capacity of a consultant to the
Company. Consultant’s appointment shall commence on May 12, 2008 and shall
terminate on May 11, 2009 (the “Initial Term”). If this Agreement shall continue
to be in full force and effect as of the expiration date of the Initial Term,
and there shall not be existing a default under this Agreement as of the
expiration of the Initial Term, this Agreement shall automatically continue for
successive periods of one (1) year each (each an “Additional Renewal Term” and
together with the Initial Term the “Term”), unless terminated by either party
hereto upon written notice to the other at least thirty (30) days prior to the
expiration of the Initial Term or the then-current Additional Renewal Term, as
applicable. This Agreement and the consulting arrangement described herein may
only be terminated by prior to the end of the Term if: (i) a party hereto
materially breaches any of its material obligations under this Agreement, (ii)
the non-breaching party is given written notice of such a breach, and such
breach is not reasonably cured within thirty (30) days of such notice.
 
SECTION 2. Duties. During the Term, Consultant shall provide the Services (as
described below in Section 4) to the Company, during normal business hours, as
and when reasonably requested by the Company from time to time and at such times
as are mutually agreeable (by telephonic conference if reasonably acceptable to
the Company). Consultant’s services hereunder may only be requested and
supervised by the Company’s CEO or his written designee or successor. In no
event shall Consultant be deemed, or be obligated to perform duties as a manager
or executive of the Company or any of its subsidiaries, although he shall be
reasonably available to provide the assistance hereunder, as provided in Section
3.
 
SECTION 3. Time Spent; Office; Equipment. At the request of the Company,
Consultant shall be reasonably available to provide Services during the Term, at
such times determined by mutual agreement of the parties. The Company shall not
provide Consultant with an office nor any other equipment, materials, and
supplies, unless the parties otherwise mutually agree.
 

--------------------------------------------------------------------------------


 
SECTION 4. Services.
 
(a) During the Term, Consultant may represent the Company as provided in this
Section 4 in order to sell the products and services of the Company.
 
(b) Consultant and the Company agree to use commercially reasonable efforts to
sell products and services of the Company, either directly through the efforts
of Consultant individually or through a mutually agreeable entity that
Consultant is an employee or principal.
 
(c) Unless otherwise agreed to in writing by the Company, Consultant shall be
solely responsible for all costs and expenses of any kind directly or indirectly
incurred by Consultant. The Company agrees to reimburse Consultant for
reasonable, documented costs incurred and paid by Consultant upon the
consummation of a sale of products or services of the Company that was the
result of the direct efforts of Consultant; provided, however, that such
reimbursement of expenses shall not exceed 5% of the net profit of the Company
on such sale of products or services.
 
(d) All sales of the products and services of the Company made pursuant to this
Agreement shall be on terms and conditions that are acceptable to the Company in
its sole discretion.
 
(e) Notwithstanding anything to the contrary contained herein, Consultant shall
not make any material contacts with any potential purchasers of the Company’s
products or services without the prior written consent of the Company.
Consultant shall clearly inform any such potential purchaser that he is acting
in the capacity of a consultant to the Company and is not an officer or director
of the Company.
 
(f) Except as provided in Section 4(g) below or as otherwise agreed in writing
by the parties hereto, Consultant shall receive a 15% commission of the net
profit on (i) all sales of products or services of the Company that are
consummated during the Term as a direct result of the efforts of Consultant
during the Term and (ii) all sales of products or services of the Company that
are consummated during or after the Term as a result of an agreement entered
into by the Company during the Term as a direct result of the efforts of
Consultant during the Term. For clarification purposes and without limiting the
foregoing, Consultant shall not be entitled to any commission, remuneration or
reimbursement of expenses for sales of products of services of the Company that
are a result of efforts of Consultant or others that occurred prior to the Term
or after the Term.
 
(g) The Company and Consultant acknowledge and agree that, notwithstanding
provisions to the contrary contained herein, Consultant shall be entitled to
continue to work with those existing potential clients of the Company listed
below in Section 4(g)(i) (collectively, the “Existing Potential Clients”) on a
non-exclusive basis during the Term. Any sales by Consultant of the products or
services of the Company to any of the Existing Potential Clients shall entitle
Consultant to a 5% commission of the net profit on (i) all sales of products or
services of the Company that are consummated during the Term as a direct result
of the efforts of Consultant during the Term and (ii) all sales of products or
services of the Company that are consummated during or after the Term as a
result of an agreement entered into by the Company during the Term as a direct
result of the efforts of Consultant during the Term.
 
2

--------------------------------------------------------------------------------


 
(i) The Existing Potential Clients shall consist of:
 

 
(A)
Indra Sistemas S.A. and all entities affiliated with Indra Sistemas and/or its
current officers and directors;

 

 
(B)
The country of Morocco;

 

 
(C)
International Barcode Corporation, d/b/a BTI Technologies (“BTI”); provided,
however, that Consultant shall not be entitled to any commission in connection
with a license agreement or similar agreement entered into between the Company
and BTI’s licensee in the Philippines that have been substantially negotiated as
of the Effective Date.

 

 
(D)
Licensees of BTI in France, and all entities affiliated with such licensees
and/or its current officers and directors that Consultant has had meaningful
discussions with prior to the Term.

 
(h)  The Company acknowledges that Consultant believes that he or entities
affiliated with Consultant have strong ties in the operation and management of
airports and maritime ports in South America, Central America, Europe and
Australia and that contacts that may derive from such introductions may lead to
licensing and other commercial opportunities for DSS in connection with maritime
port, airport and related security operations (collectively, “Ports”).
Commissions payable to Consultant as a result of sales of the Company’s products
or services to Ports shall be pursuant to the terms and conditions, including
commission rate, as specified in Section 4(f) hereof; provided, however, that if
such Port is an Existing Potential Client that such commission shall be pursuant
to Section 4(g). If Consultant has presented Company with a substantive, written
proposal on terms that are reasonably acceptable to the Company from the owner
or operator of such a facility or significant representations by the consultant
of their interest for such facility to purchase the Company’s products and
services and the Company does not accept such proposal, Consultant shall be
entitled to a 5% commission of the Company’s net profit of any sales of products
or services of the Company to such port that are made during the immediately
following six-month period; provided, however, that such 5% commission shall not
exceed the amount of the commission that would have been payable to Consultant
if the proposal submitted by, through or as a result of him were accepted by the
Company. The Company and agrees not to not directly or indirectly contact these
entities once the sales target has been approved in writing by the Company.
 
(i)  Without limiting anything contain herein, the Company shall only be liable
for payment of commission, remuneration or reimbursement of expenses to
Consultant for those transactions that are agreed to in writing by the Company
in its sole discretion and such payments are clearly identified in such
agreement. The only compensation or remuneration Consultant shall be entitled to
from the Company pursuant to this Agreement shall be the commission payments as
provided in this Section 4.
 
3

--------------------------------------------------------------------------------


 
SECTION 5. Confidentiality Obligations. In consideration for the fees paid
hereunder, Consultant agrees that he will not, at any time, either during the
Term of this Agreement or thereafter, divulge, use, publish or in any other
manner reveal, information obtained or learned during the course of his
engagement with the Company or otherwise, whether before or after the date of
this Agreement, with regard to the operational, financial, business or other
affairs and activities of the Company or any of its subsidiaries and affiliates,
their officers, directors or employees, except (i) as may be necessary to the
performance of his duties hereunder; (ii) with the express written consent of
the Chief Executive Officer of the Company; (iii) to the extent that any such
information is in the public domain other than as a result of Consultant’s
breach of any obligations hereunder; (iv) where required to be disclosed by
court order, subpoena or other government process; or (v) to the extent such
information was disclosed to Consultant by a third party who is not subject to
restriction on the dissemination of such information. Consultant shall promptly
notify the General Counsel of the Company as soon as reasonably practicable
after learning of such court order, subpoena or government process. In such
event, at the Company’s expense, Consultant shall: (a) take all reasonably
necessary steps requested by the General Counsel to defend against the
enforcement of such court order, subpoena or other governmental process; and (b)
permit the Company to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof.
 
SECTION 6. Non-Competition Covenant; Non Solicitation Covenant. Consulting
acknowledges and agrees that, except as otherwise provided herein:
 
(a) Consultant shall not during the Term or one year thereafter, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, engage or participate, invest in (except for investments of less than
5% of a business entity’s capitalization) or become employed by any business
that is in direct competition with the business of the Company as of the
Effective Date. For purposes hereof, businesses that are in direct competition
shall include, without limitation, those that sell optical deterrent
technologies;
 
(b) Consultant shall not, directly or indirectly, influence or attempt to
influence, or assist or advise any person attempting to influence, customers,
distributors, partners or suppliers of the Company (i) to divert any part of
their business away from the Company, (ii) to cause damage to the business of
the Company, or (iii) to do any material business with any competitor of the
Company; and
 
(c) Consultant shall not, directly or indirectly, solicit or recruit any
employee, officer, partner or consultant of the Company to leave the employment
of the Company or terminate his/her relationship with the Company and Consultant
shall not advise or otherwise assist any other person to solicit or recruit any
former employee, officer, partner or consultant of the Company; provided,
however, the Company shall not unreasonably withhold its consent for Consultant
to engage a consultant of the Company.
 
(d)  Consultant agrees that the prohibitions contained herein are reasonable and
valuable to the Company, and are express conditions of the Company’s decision to
engage him. If any court shall hold that the duration, scope or any other
provision of non-competition or any other restriction contained in this Section
6 is unenforceable, it is the parties hereto intention that same shall not
thereby be terminated but shall be deemed amended to delete therefrom such
provision or portion adjudicated to be invalid or unenforceable or, in the
alternative, such judicially substituted term may be substituted therefor.
 
4

--------------------------------------------------------------------------------


 
SECTION 7. Indemnification. Consultant agrees to defend, indemnify and hold the
Company harmless from any liability, loss, costs, damages, and penalties (and
related expenses and attorney fees) arising directly or indirectly in the course
of providing Services under this Agreement, from Consultant’s (i) acts or
omissions that constitute gross negligence or willful misconduct, or (ii) breach
of any employment or contractual obligation that he may have towards any person
other than the Company or its affiliates. The Company shall not be liable to
Consultant for any acts or omissions by Consultant in the performance of his
duties under this Agreement.
 
SECTION 8. Relationship Between the Parties. Consultant’s relationship with the
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create any relationship of partnership,
agency or employer and employee between the Company and Consultant. As a
consequence, (a) Consultant shall have no authority to make any representation,
commitment, or enter into contracts or agreements on behalf of the Company
unless specifically required or approved in writing to do so by an executive
officer of the Company; (b) all taxes that might be due and payable as a result
of the services or receipt of fees under this Agreement by Consultant in
whatever jurisdiction shall be the sole responsibility of Consultant (and
Consultant hereby agrees to indemnify Company against tax liability); (c)
Consultant will not be eligible to participate in the Company’s pension or other
fringe benefit program (including but not limited to group health insurance),
nor will he be covered by the Company’s workers’ compensation insurance; and (d)
no part of Consultant's compensation will be subject to payroll taxes. The
Company will regularly report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service.
 
SECTION 9. Miscellaneous.
 
(a) Notices.
 
(i) All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier:
 
(1) if to Consultant, at 7914 Long Branch Pkwy, Silver Springs, MD 20912, or at
such other address as Consultant may have furnished the Company in writing,
 
(2) if to the Company, at 28 East Main Street, Rochester, New York 14614, marked
for the attention of the General Counsel, or at such other address as it may
have furnished in writing to Consultant, or
 
5

--------------------------------------------------------------------------------


 
(ii) Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of such delivery; and if mailed by overnight courier, on the first
business day following the date of such mailing.
 
(b) Amendment; Entire Agreement. This Agreement may be amended, assigned, and
the observance of any term of this Agreement may be waived, with (and only with)
the written consent of each of the parties hereto. This Agreement and that
certain Confidential Separation Agreement and General Release, dated May 10,
2008, between Consultant and the Company, and the other agreements referenced
herein, constitute the entire agreement between the parties with respect to the
subject matter contained herein and therein.
 
(c) Severability. If any provision of this Agreement shall be held to be
invalid, it shall not affect the validity or enforceability of any other
provision of this Agreement, but shall remain in full force and effect.
 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law rules.
 
(e) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.
 
(g) Arbitration. Any dispute arising out of or relating to this Agreement shall
be finally determined by arbitration in the State of New York in accordance with
the employment arbitration rules of the American Arbitration Association. In
such arbitration, (i) the arbitrator shall agree to treat all evidence as
confidential; (ii) the arbitrator shall have no authority to amend or modify any
of the terms of this Agreement; (iii) the arbitrator shall have ten business
days from the closing statements or submission of post-hearing briefs by the
parties to render his or her decision. The results of any such arbitration shall
be final and binding upon the parties hereto, and any party may enforce any
arbitration award in any court of competent jurisdiction. The prevailing party
as determined by the trier of fact shall be entitled to recover all of its
reasonable attorneys’ fees and legal costs incurred in connection with the
arbitration.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.

        DOCUMENT SECURITY SYSTEMS, INC.  
   
   
    By:   /s/ Patrick White   Name: Patrick White   Title: Chief Executive
Officer 

        /s/ Peter Ettinger   Peter Ettinger

 
7

--------------------------------------------------------------------------------

